Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the amendments
Examiner agrees no new matter has been added.
In regards to the prior art rejections
Applicant's arguments filed June 14th 2022 have been fully considered but they are not persuasive. 
To address the concern that the references fail to teach "an adhesive so as to fill the first gap, with at least one of the supporting projections corresponding to each one of the injection holes" further clarification has been given and the examiner would also like to respectfully mention the injection holes and supporting projections are currently broad enough in language that the prior art can read on them.
The amendments are not believed to overcome the prior art (See the rejection below) and Shimizu has been introduced to reject some of the newer claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. US 20070158960 A1 (hereinafter Tanimoto) in view of Colombo et al. US 20140366326 A1 (hereinafter Colombo) and Kalesse et al. DE 102015116153 A1 (hereinafter Kalesse).
In regards to claim 1, Tanimoto teaches an outer handle device for a vehicle door, said handle device comprising: a handle base (para 20) which is configured to extend in a vehicle fore-and-aft direction in an installed configuration of the outer handle device (See fig 1), the handle base configured to be fixed to an inner surface of an outer panel of a vehicle door (See fig 1), an outer handle having a handle body (15) configured to be disposed on an outer side of the outer panel (See fig 1), the outer handle also having a support arm part (17) which is pivotably supported on the handle base (12), and a decorative cover (16) which is mounted on an outer face of the handle body (See figs 1 and 3),
Tanimoto does not teach wherein a mounting groove is formed in an outside face of the handle body along the vehicle width direction, the mounting groove having a substantially U-shaped cross section and comprising a bottom wall that follows upward and downward directions in a state in which the outer handle is attached to the vehicle door and a pair of side walls connected to upper and lower ends of the bottom wall, and wherein a plurality of supporting projections, which abut against the decorative cover inserted into the mounting groove and form a first gap between the bottom wall and the decorative cover, are projectingly provided on the bottom wall, while being disposed on a periphery of a plurality of the injection holes provided in the bottom wall for receiving an adhesive so as to fill the first gap, with at least one of the supporting projections corresponding to each one of the injection holes. 
Colombo teaches a mounting groove (26) is formed in an outside face of the handle body (14) along the vehicle width direction, the mounting groove (26) having a substantially U-shaped cross section (as shown in FIG. 2) and comprising a bottom wall (area most parallel with the door panel) that follows upward and downward directions in a state in which the outer handle is attached to the vehicle door (the bottom wall is most parallel with the door panel and can therefor follow upward and downward directions) and a pair of side walls (See fig 1) connected to upper and lower ends of the bottom wall, and wherein a plurality of supporting projections (See fig 4), which abut against the decorative cover (44) inserted into the mounting groove (26) and form a first gap (36) between the bottom wall and the decorative cover, are projectingly provided on the bottom wall (See fig 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle device of Tanimoto with the mounting groove, walls, decorative cover, and supporting projections of Colombo because doing so would allow the manufacturing of one handle with multiple aesthetic covers available to install on it which decreases costs compared to manufacturing different handles for different looks.
However Tanimoto in view of Colombo still do not teach the handle body having a plurality of injection holes formed therein at the bottom wall of the mounting groove and the supporting projections being disposed on a periphery of a plurality of the injection holes provided in the bottom wall for receiving an adhesive so as to fill the first gap, with at least one of the supporting projections corresponding to each one of the injection holes. 
Kalesse teaches the handle body having a plurality of injection holes (18 and hole 16 is inserted to in fig 3) formed therein at the bottom wall (the hole in fig 3 extends to the bottom wall and is therefore formed at the bottom wall) of the mounting groove and the supporting projections (3,5, 19, and 22) being disposed on a periphery of a plurality of the injection holes provided in the bottom wall (4, para 4) for receiving an adhesive so as to fill the first gap (15), with at least one of the supporting projections corresponding to each one of the injection holes (18, also see fig 5).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle device of Tanimoto with the injection holes of Kalesse because having the injection holes allow manufacturing companies to attach the cover with precision prior to applying the adhesive to glue it together.
In regards to claim 2, Tanimoto in view of Colombo and Kalesse teaches the outer handle device for a vehicle door according to Claim 1, wherein the mounting groove is formed in the handle body so as to extend lengthwise in the vehicle fore-and-aft direction in a state in which the outer handle is attached to the vehicle door (Tanimoto Paragraph 0020 and fig 1), the injection holes (Kalesse: 18) are formed in the bottom wall (Kalesse: 4) at a plurality of locations (Kalesse: Paragraph 0004 describes multiple openings used for filling) spaced in a longitudinal direction of the mounting groove (It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to space the injection holes in a longitudinaI direction of the mounting groove because, as paragraph 0004 states in Kalesse, openings on different side sections allows the fluid to flow and completely II the space. Also, it is known within the art that increasing the a mount of injection holes offers numerous advantages such as faster fiII time, better adhesion throughout, and less trapped air), and a plurality of positioning projections (Tanimoto S, P) that abut against the decorative cover (Tanimoto 16) so as to form, between the side waII (15b) and the decorative cover (16), a second gap communicating with the first gap (the second gap communicates with the gap in the modification with Colombo) are projectingly provided on the pair of sidewalls (positioning projections Sand P project into the walls) so as to be disposed at positions corresponding to the injection holes in the longitudinal direction of the mounting groove (Please note that corresponding is defined as having the same relationship. The positioning projections are considered to correspond to the injection holes by being on the same item, as Tanimoto is modified with the injection holes of Kalesse also See Kalesse figs 3-5).
In regards to claim 6, Tanimoto in view of Colombo and Kalesse teaches the outer handle device for a vehicle door according to Claim 1, wherein the outer handle has a tact switch disposed therein (Tanimoto 23).  
In regards to claim 7, Tanimoto in view of Colombo and Kalesse teaches the outer handle device for a vehicle door according to Claim 1, wherein the outer handle has a first end portion (Kalesse Side of 2) with a first one of the injection holes formed therein (Kalesse hole 16 is inserted into in fig 3), and has a second end portion opposite the first end portion (Kalesse side of 5), the second end portion having a second one of the injection holes (Kalesse 18) formed therein (Kalesse See fig 5).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Colombo and Kalesse as applied to claims 1-2 and 6-7 above, and further in view of Shimizu US 9322200 B1 (hereinafter Shimizu).
In regards to claim 3, Tanimoto in view of Colombo and Kalesse teaches the outer handle device for a vehicle door according to Claim 1.
However Tanimoto as modified does not teach further comprising a cylinder lock affixed to the handle base.
Shimizu teaches a cylinder lock (21) affixed to the handle base (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added a cylinder lock lock to Tanimoto in view of Colombo and Kalesse in order to lock/unlock the door handle with a key.
In regards to claim 4, Tanimoto in view of Colombo and Kalesse teaches the outer handle device for a vehicle door according to Claim 1.
However Tanimoto as modified does not teach further comprising a base cover which is a separate component from the outer handle and which is configured to be attached to the outer panel adjacent the outer handle. 
Shimizu teaches a base cover (17) which is a separate component from the outer handle (See fig 1) and which is configured to be attached to the outer panel adjacent the outer handle (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added a base cover in order to protect a cylinder lock to Tanimoto in view of Colombo and Kalesse in order to lock/unlock the door handle with a key and have it appear aesthetically pleasing.
In regards to claim 5, Tanimoto in view of Colombo, Kalesse, and Shimizu teaches the outer handle device for a vehicle door according to Claim 4, wherein the base cover has an opening formed therein and configured to receive a cylinder lock (Shimizu 21) therethrough (Shimizu See fig 1).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto in view of Colombo and Kalesse as applied to claims 1-2 and 6-7 above, and further in view of Kalesse.
In regards to claim 8, Tanimoto in view of Colombo, Kalesse, and Shimizu teaches the outer handle device for a vehicle door according to Claim 7, wherein the outer handle has a central portion (Kalesse where 23 is in fig 5) situated between the first and second end portions (See fig 5).
However Tanimoto as modified does not teach having a third one of the injection holes formed therein.
However, it would have been obvious to one having s kill in the a rt before the affective filling date of the claimed invention to use a third holes since it has been held that mere duplication of the essential working parts of a device, adhesion added through access holes, involves only routine skill in the art. See MPEP 2144.04.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                    

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675